United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1564
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

Martin Avalos-Rico, also known as Rolando Blanco-Garcia, also known as Oscar
               Cruz-Tulum, also known as Alejandro Tamayo

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: January 18, 2019
                              Filed: March 22, 2019
                                  [Unpublished]
                                  ____________

Before BENTON, MELLOY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Martin Avalos-Rico pled guilty to illegal reentry after deportation, in violation
of 8 U.S.C. § 1326(a) and (b)(2). The district court1 sentenced him to 70 months’

      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas.
imprisonment and three years of supervised release. He appeals. Having jurisdiction
under 28 U.S.C. § 1291, this court affirms.

       Avalos-Rico argues the district court erred by imposing supervised release on
a deportable person without explanation. Avalos-Rico “did not object at sentencing
to the imposition of supervised release,” and this court reviews “his claim for plain
error.” United States v. Hernandez-Loera, 914 F.3d 621, 622 (8th Cir. 2019). “Under
plain error review, it is the defendant’s burden to prove (1) there was error, (2) that
was plain . . . (3) affected substantial rights,” and “affected the outcome of the district
court proceedings.” United States v. Adejumo, 772 F.3d 513, 538 (8th Cir. 2014).

       Under U.S.S.G. § 5D1.1(c), “[t]he court ordinarily should not impose a term
of supervised release in a case in which supervised release is not required by statute
and the defendant is a deportable alien who likely will be deported after
imprisonment.” U.S.S.G. § 5D1.1(c). “But the district court retains discretion to
impose supervised release where it determines that supervised release ‘would provide
an added measure of deterrence and protection based on the facts and circumstances
of a particular case.’” Hernandez-Loera, 914 F.3d at 622, quoting U.S.S.G. § 5D1.1
comment. n.5. “[T]he term ‘ordinarily’ in section 5D1.1(c) is hortatory, not
mandatory.” Id. (cleaned up).

       Here, the district court determined—as allowed by the guidelines—that a term
of supervised release would provide an added measure of deterrence. While it “did
not specifically link its imposition of supervised release to the need for added
deterrence, this is not reversible error.” Id. The court knew that Avalos-Rico’s
conviction was his third federal crime, and that after each previous term of
imprisonment he was deported and then illegally reentered the United States. To
deter him from reentering, the court also imposed a special condition of release: “If
you are deported, a special condition is imposed where you will not be allowed to
return to the United States during the period of your supervised release. If you do

                                           -2-
return, it will be considered a violation of your supervised release.”2 “The record
reflects that the district court considered the appropriate sentencing factors, the
arguments of counsel, and the specific circumstances of the case.” Hernandez-Loera,
914 F.3d at 622. “[T]he district court’s decision to impose supervised release is both
consistent with the Sentencing Guidelines and an appropriate exercise of the district
court’s wide latitude in determining a sentence.” Id. at 623.

       Avalos-Rico believes that the district court erred in failing to explain his
sentence. While the district court “might have said more,” where the “matter is as
conceptually simple as in the case at hand and the record makes clear that the
sentencing judge considered the evidence and arguments,” the law does not require
a more extensive explanation. Rita v. United States, 551 U.S. 338, 359 (2007). See
United States v. Bordeaux, 674 F.3d 1006, 1010 (8th Cir. 2012) (holding that this
court does “not require lengthy explanations from district courts in [sentencing],
especially when courts elect to impose within-range sentences”). The district court
is required only to make clear that it considered the § 3553(a) factors. See United
States v. Hernandez, 518 F.3d 613, 616 (8th Cir. 2008). This court “presume[s] that
district judges know the law and understand their obligation to consider all the §
3553(a) factors.” United States v. Greenwell, 483 Fed. Appx. 305, 306 (8th Cir.
2012) (internal quotation marks omitted). Here, the district court stated it considered
the § 3553(a) factors, and no one objected. It did not plainly err by failing to provide
a more detailed explanation.

      Avalos-Rico contends his bottom-of-the-guidelines sentence is substantively
unreasonable. This court considers “the substantive reasonableness of the sentence
imposed under an abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38,


      2
       This court assumes the district court intended the special condition to apply
unless Avalos-Rico receives permission to reenter from the Department of Homeland
Security.

                                          -3-
51 (2007). “Sentences within the guideline range are presumed to be substantively
reasonable.” United States v. Rubashkin, 655 F.3d 849, 869 (8th Cir. 2011). Again,
the district court considered the § 3553(a) factors. These included Avalos-Rico’s
extensive criminal history for conspiracy to make false documents; conspiracy to
possess with intent to distribute cocaine; conspiracy to produce, possess, and transfer
false identification documents with the intent to defraud; unlawful reentry of a
previously deported alien; possession of methamphetamine; and third-degree battery.
The district court did not err in sentencing him within the guidelines.

                                    *******

      The judgment is affirmed.
                     ______________________________




                                         -4-